DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/22 has been entered.
Response to Amendment
The Amendment filed 02/11/22 has been entered. Claim 1 has been amended and claims 7-13, 15, 17, and 22-25 remain withdrawn. Claims 1-5, 18, and 20 are addressed in the following office action 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-5, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Aguilar et al. (EP 2713909) in view of Aboytes (US 2011/0213403).
Regarding claim 1, an invention relating to intraluminal devices, Aguilar discloses (Figs. 12A-B) an intraluminal device comprising: an elongated structure (400) formed of a plurality of wires (402 & 402), the elongated structure including a plurality of sets of looped wires [i.e. twisted wires (402 & 403)] that are each looped extending throughout a clot capturing area (12B), each set of looped wires comprising two or more wires of the plurality of wires that contact each other within the set of looped wires (Par. 0098), the elongated structure having a proximal end (A, see annotated figure below), a 

    PNG
    media_image1.png
    238
    465
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aguilar to have the first interstices between the sets of looped wires being larger than the second interstices between the wires in the at least one grouping of woven wires. Doing so would provide openings large enough openings to capture material and also direct the effects of twisting so the less dense areas of braid contract with the twisting, and the more dense areas of braid form the helical shelves of a spiral shape that can be used to carve, cut, shear or otherwise disrupt material in the vasculature to dislodge and capture the material (Par. 0045 & 0047), as taught by Aboytes.
Regarding claim 2, Aguilar discloses the intraluminal device of claim 1. Aguilar further discloses wherein the at least one grouping of woven wires includes at least two groupings of woven wires (C, see annotated figure above), each grouping of woven wires being spaced longitudinally from each other on opposite sides of the clot capturing area containing the plurality of sets of looped wires, wherein the at least two groupings of woven wires are configured to cooperate with each other such that when the opening force is exerted on the elongated structure, the at least two groupings of woven wires provide structural support to hold open the first interstices between the plurality of sets of looped wires, and wherein in response to the opening force, the second interstices are formed between wires in each of the at least two groupings of woven wires, the first interstices between the sets of looped wires being larger than the second interstices between the wires in the at least two groupings of woven wires (Fig. 12A; Par. 0098).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aguilar to have wherein the at least one grouping of woven wires includes at least two groupings of woven wires, each grouping of woven wires being spaced longitudinally from each other on opposite sides of the clot capturing area containing the plurality of sets of looped wires, wherein the at least two groupings of woven wires are configured to cooperate with each other such that when the opening force is exerted on the elongated structure, the at least two groupings of woven wires provide structural support to hold open the first interstices between the plurality of sets of looped wires, and wherein in response to the opening force, the second interstices are formed between wires in each of the at least two groupings of woven wires, the first interstices between the sets of looped wires being larger than the second interstices between the wires in the at least two groupings of woven wires. Doing so would provide openings large enough openings to capture material and also direct the effects of twisting so the less dense areas of braid contract with the twisting, and the more dense areas of braid form the helical shelves of a spiral shape that can be used to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar et al. (EP 2713909) in view of Aboytes (US 2011/0213403).
Regarding claim 1, an invention relating to intraluminal devices, Aboytes discloses (Figs. 11A-D) an intraluminal device, comprising: an elongated structure (1000) formed of a plurality of wires (Par. 0046 & 0111), the elongated structure having a proximal end (i.e. the end of the elongated structure that attaches to 1038], a distal end [i.e. the end of the elongated structure that attaches to 1034) opposite from the proximal end, and an intermediate portion (D, see annotated figure below) extending between the proximal and distal ends; a clot capturing area (1068) longitudinally located within the intermediate portion of the elongated structure, wherein the plurality of wires are spaced circumferentially about the elongated structure and are configured to cooperate with each other to form a plurality of clot entry openings [i.e. openings (1039) in a first section (E, see annotated figure below)] within the clot capturing area; and at least one grouping of woven wires (1066) longitudinally located adjacent to the clot capturing area, wherein the at least one grouping of woven wires is configured such that when an opening force [i.e. biased into expanded configuration when not restrained] is exerted on the elongated structure, the at least one grouping of woven wires provides structural support to hold open first interstices [i.e. openings (1039) in a second section (G, see 

    PNG
    media_image2.png
    270
    535
    media_image2.png
    Greyscale

However, Aboytes fails to disclose wherein the elongated structure includes a plurality of looped wires that are each looped extending throughout a clot capturing area, each set of looped wires comprising two or more wires of the plurality of wires that contact each other within the set of looped wires, and wherein in each set of looped wires in the clot capturing area and in the at least one grouping of woven wires, each wire in a particular set of looped wires of the plurality of sets of looped wires contacts every other wire in the particular set of looped wires.
In the same field of endeavor, which is intraluminal devices, Aguilar teaches (Figs. 12A-B) wherein an elongated structure (400) includes a plurality of looped wires [i.e. twisted wires (402 & 403)] that are each looped extending throughout a clot capturing area (12B), each set of looped wires comprising two or more wires of the plurality of wires that contact each other within the set of looped wires, and wherein in each set of looped wires in the clot capturing area and in at least one grouping of woven wires (C, see annotated figure above), each wire in a particular set of looped wires of the plurality of sets of looped wires contacts every other wire in the particular set of looped wires (Par. 0098).

Regarding claim 2, Aboytes, as modified by Aguilar discloses the intraluminal device of claim 1. Aboytes further discloses (Fig. 12A) wherein the at least one grouping of woven wires includes at least two groupings of woven wires (1066), each grouping of woven wires being spaced longitudinally from each other on opposite sides of the clot capturing area containing the plurality of sets of looped wires, wherein the at least two groupings of woven wires are configured to cooperate with each other such that when the opening force is exerted on the elongated structure, the at least two groupings of woven wires provide structural support to hold open the first interstices between the plurality of sets of looped wires, and wherein in response to the opening force, the second interstices are formed between wires in each of the at least two groupings of woven wires, the first interstices between the sets of looped wires being larger than the second interstices between the wires in the at least two groupings of woven wires (Par. 0111-0114).
Regarding claim 3, Aboytes, as modified by Aguilar, discloses the intraluminal device of claim 1. Aboytes further discloses wherein the elongated structure is formed of at least twelve wires, and wherein the at least twelve wires form the plurality of sets of looped wires [Note, given Aguilar’s teaching of looping two wires to form a plurality of sets of looped wires (Par. 0098), the twelve wires 
Regarding claim 4, Aboytes, as modified by Aguilar, discloses the intraluminal device of claim 3. Aboytes further discloses wherein the at least twelve wires are arranged in six pairs of looped wires within the clot capturing area [Note, given Aguilar’s teaching of looping two wires to form a plurality of sets of looped wires (Par. 0098), the twelve wires disclosed by Aboytes would form six pairs of looped wires within the clot capturing area] and collectively form the at least one grouping of woven wires (Par. 0042, 0046, 0111, 0141).
Regarding claim 5, Aboytes, as modified by Aguilar, discloses the intraluminal device of claim 1. Aboytes further discloses wherein at least one wire of the plurality of wires has a diameter of between about 75 microns and about 80 microns (Par. 0139).
Regarding claim 18, Aboytes, as modified by Aguilar, discloses the intraluminal device of claim 1. Aboytes further discloses wherein the elongated structure is formed of at least ten wires, wherein the at least ten wires form the plurality of sets of looped wires [Note, given Aguilar’s teaching of looping two wires to form a plurality of sets of looped wires (Par. 0098), the ten wires disclosed by Aboytes would form the plurality of sets of looped wires] and the at least one grouping of woven wires (Par. 0042, 0046, 0111, 0141), and wherein at least one wire of the at least ten wires has a diameter of about 70 microns (Par. 0139).
Regarding claim 20, Aboytes, as modified by Aguilar, discloses the intraluminal device of claim 1. Aboytes further discloses wherein the elongated structure is formed of at least eight wires, wherein the at least eight wires form the plurality of sets of looped wires [Note, given Aguilar’s teaching of looping two wires to form a plurality of sets of looped wires (Par. 0098), the eight wires disclosed by Aboytes would form the plurality of sets of looped wires] and the at least one grouping of woven wires (Par. 
Response to Arguments
Applicant’s arguments, see pages 1-4, filed 02/11/22, with respect to the rejections of claims 1-5, 18, and 20 under 112(a) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly cited art and further consideration of limitations and applicant’s original specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/RICHARD G LOUIS/              Primary Examiner, Art Unit 3771